Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-16 received on 12/22/2020 have been examined, of which claims 1 and 11 are independent.

Claim Objections
Claims 1 are objected to because of the following informalities:  
Claim 1 recites “allocated in theone symbol”, where “theone” appears to be typographical error for “the one”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 2 and 12 recite “the PSSCH received from the base station”, wherein the base station has lack of antecedent basis in the claim. Furthermore, the limitation recites that the gap is between reception of PSSCH and transmission of PSFCH, where the PSSCH is sidelink data channel, which is to be received from the base station. The examiner suggests to amend the base station to the transmitting terminal. Claims 3 and 13 are rejected for same reason based on dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US 2019/0110325) in view of Huawei (Design and contents of PSCCH and PSFCH, R1-1904689, meeting # 96) 

 Regarding claim 1, Gulati teaches a method of controlling a sidelink (abstract: method includes communicating, by a first wireless communication device, a sidelink feedback communication using at least one feedback symbol of the sidelink communication structure; fig 4, 7-9), the method comprising: 
receiving a PSSCH (fig 8, Para 78: at step 810, the method ; 
determining wireless resources of a PSFCH including (para 78: at step 820, the method 800 includes communicating an allotting for sidelink feedback using at least one feedback symbol of the sidelink communication structure; Para 69, 88; fig 7-9); and 
repeatedly transmitting the PSFCH, allocated in the one symbol, to the transmitting terminal in two consecutive symbols (Para 78: at step 830, the method 800 includes communicating, by a first wireless communication device, a sidelink feedback communication using at least one feedback symbol of the sidelink communication structure, wherein the sidelink feedback communication is associated with the sidelink traffic communication, sidelink feedback may be included in one or more portions of the at least one feedback symbol to facilitate .

Gulati teaches the D2D sidelink communication applicable to NR sidelink and V2X communication and respective channels on sidelink carriers (fig 4, para 53). The reference describes (para 73, 82, 88) using one assigned symbol for feedback and different subcarrier spacing for feedback than data transmission, to transmit two repeated symbols of the feedback in one assigned feedback symbol. The reference is silent regarding the feedback channel being PSFCH, feedback being HARQ feedback. Further, reference teaches (para 79) that the first set of TTI (for sidelink data) are pre-configured, but silent regarding pre-configuration as the PSSCH being scheduled by PSCCH. 

However, Huawei teaches receiving a PSSCH scheduled by a PSCCH (section 1.1 sensing and resource selection procedure based on sidelink pre-configuration and configuration: for PSCCH with associated PSSCH, proposal 1); feedback channel is PSFCH and feedback is HARQ feedback (section 3.1: for sidelink HARQ feedback, NR sidelink supports at least a PSFCH format which uses last symbols available for sidelink in a slot). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

 Regarding claim 11, Gulati teaches a terminal controlling a sidelink (abstract: method includes communicating, by a first wireless communication device, a sidelink feedback communication using at least one feedback symbol of the sidelink communication structure; fig 4, 7-9; Para 86: fig 9 is diagram of apparatus 902 for wireless communication, which is UE), the terminal comprising:
a receiver (transceiver 918, fig 9; Para 91) receiving a PSSCH (fig 8, Para 78: at step 810, the method 800 includes communicating a sidelink traffic communication using a sidelink communication structure; in fig 7: 728 is indication for the TTI structure included in control portion 730, 732 is data portion of first TTI, 702 is feedback symbol; Para 69: the sidelink communication transmitted by the first UE 450 includes an indication 728 to one or more devices that receive the sidelink communication, such as for example, the second UE 451, of a subset B of the first subset A, the subset B is used to determine a TTI and/or sidelink communication structure, associated with subset B, in which to send feedback. In aspects, for example, the indication 728 may be indicated by or included in a control portion 730; ; 
a controller (processor 908, fig 9, Para 91) determining wireless resources of a PSFCH including (para 78: at step 820, the method 800 includes communicating an allotting for sidelink feedback using at least one feedback symbol of the sidelink communication structure; Para 69, 88; fig 7-9); and 
a transmitter (transceiver 918, fig 9; Para 91) repeatedly transmitting the PSFCH, allocated in the one symbol, to the transmitting terminal in two consecutive symbols (Para 78: at step 830, the method 800 includes communicating, by a first wireless communication device, a sidelink feedback communication using at least one feedback symbol of the sidelink communication structure, wherein the sidelink feedback communication is associated with the sidelink traffic communication, sidelink feedback may be included in one or more portions of the at least one feedback symbol to facilitate feedback transmission for NR sidelink communication; Para 73: sidelink feedback communication may include repetitive communication of sidelink feedback information in one or more portions of at least two feedback symbols respectively (e.g., identical feedback symbol repeated two or more times) of the sidelink communication structure having at least one feedback symbol; Para 82, 88).

Gulati teaches the D2D sidelink communication applicable to NR sidelink and V2X communication and respective channels on sidelink carriers (fig 4, para 53). The 

However, Huawei teaches receiving a PSSCH scheduled by a PSCCH (section 1.1 sensing and resource selection procedure based on sidelink pre-configuration and configuration: for PSCCH with associated PSSCH, proposal 1); feedback channel is PSFCH and feedback is HARQ feedback (section 3.1: for sidelink HARQ feedback, NR sidelink supports at least a PSFCH format which uses last symbols available for sidelink in a slot). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeated feedback for device to device communication in the allocated symbol for feedback as taught by Gulati with design and content of PSCCH and PSFCH in NR sidelink communication as taught by Huawei for the benefit of specifying NR sidelink solutions to support sidelink unicast, groupcast and broadcast for V2X services as taught by Huawei in introduction.

 Regarding claim 2 and 12, Gulati further teaches wherein the wireless resources of the PSFCH are determined in accordance with minimum timing gap information per slot between the reception of the PSSCH received from the base station and the transmission of the PSFCH (Para 67: feedback regarding data is sent by a receiving device m-TTIs after the device receives the data, where m is an integer (e.g., 1, 2, 3, etc.)), physical resource block set information regarding at least one physical resource block set for the PSFCH (feedback symbol 702 in sidelink communication structure, para 66-68, 73), and information regarding transmission slots in a resource pool in a PSFCH transmission occasion that is periodically allocated (fig 7 and Para 66: structure 700 include TTI bundling of 706, 708 and 710, where the 706 structure includes feedback symbol for the TTI bundling; further para 71: for traffic (e.g., data) of a sidelink traffic communication received (e.g., from the second UE 451) in TTIn, the first UE 450 may transmit feedback information in the feedback symbol 702 associated with a subsequent TTI, TTIn+m occurring m TTIs after TTIn, the first UE 450 may determine a similar pattern may be employed for sidelink communication in subsequent TTIs, the first UE 450 may determine a subsequent TTI in which to transmit the sidelink feedback communication based the subset B).

 Regarding claim 3 and 13, Gulati fails to teach, but Huawei teaches wherein the wireless resources of the PSFCH are determined in a first slot from among a plurality of slots allocated in the resource pool in the PSFCH transmission occasion present after a slot indicated by the minimum timing gap information, with respect to a last slot in which the PSSCH is received (section 3.2, second paragraph for long PSFCH format to proposal 4: the timing relationship . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeated feedback for device to device communication in the allocated symbol for feedback as taught by Gulati with design and content of PSCCH and PSFCH in NR sidelink communication as taught by Huawei for the benefit of specifying NR sidelink solutions to support sidelink unicast, groupcast and broadcast for V2X services as taught by Huawei in introduction.

 Regarding claim 4 and 14, Gulati further teaches wherein the PSFCH including the HARQ feedback information is a PSFCH format comprised of one symbol, the PSFCH format being transmitted by being repeatedly allocated to 2 consecutive symbols (Para 73: the first UE 450 may employ a first subcarrier spacing (e.g., 15 kHz) for a data traffic communication, a subcarrier spacing associated with the sidelink feedback communication may be an integer multiple of a subcarrier spacing associated with a data traffic communication, such sidelink feedback communication may include repetitive communication of sidelink feedback information in one or more portions of at least two feedback symbols respectively (e.g., identical feedback symbol repeated two or more times) of the sidelink communication structure having at least one feedback symbol).


Claims 5-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati in view of Huawei in further view of Sequans Communications (On HARQ procedure for NR sidelink, R1-1905388, meeting #96)

 Regarding claim 5 and 15, Gulati in view of Huawei teaches the limitations of the parent claims. 

Huawei further teaches wherein, when the PSSCH includes groupcast sidelink data (section 3.3.2: fig 8 shows PSSCH to HARQ feedback timing for two groupcast signals).

Gulati in view of Huawei fail to teach, but Sequans further teaches wherein, when the PSSCH includes groupcast sidelink data (section 2.1, 2.2, 2.3), the PSSCH includes position information of the transmitting terminal (section 2.3: in groupcast, MRCR is translated into a parameter to be passed along with zone ID in SCI from a TX UE, Rx UE can understand if enabled HARQ feedback should be used for received message), and the position information of the transmitting terminal is included in second sidelink control information received via the PSSCH, and includes zone ID information of the transmitting terminal (section 2.3: in groupcast, MRCR is translated into a parameter to be passed along with zone ID in SCI from a TX UE, Rx UE can understand if enabled HARQ feedback should be used for received message). Therefore, it would have been obvious to one of 

 Regarding claim 6, Gulati in view of Huawei fail to teach, but Sequans further teaches wherein the second sidelink control information received via the PSSCH is different from the sidelink control information including scheduling information regarding the PSSCH (section 2.1, 2.2, 2.3: for unicast, when SL-HARQ is enabled, Rx UE after decoding PSCCH, generates Ack/NACK, but for groupcast, the RX UE considers either sending NACK or ACK/NACK and enabled or disabled based on zone id information; thus the feedback configuration for unicast PDCCH is different than control information for zone ID for groupcast feedback). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeated feedback for device to device communication in the allocated symbol for feedback and design content of PSCCH and PSFCH in NR sidelink communication as taught by Gulati in view of Huawei with location based HARQ feedback as taught by Sequans for the benefit of identifying relative movement and critical situations for Rx UE as taught by Sequans in Section 2.3.

 Regarding claim 7 and 16, Gulati in view of Huawei fail to teach, but Sequans further teaches wherein the HARQ feedback information is determined in accordance with distance information calculated according to a position of the transmitting terminal and a position of the terminal and whether or not decoding of the groupcast sidelink data has succeeded (proposal 1: for sidelink HARQ feedback in groupcast, both option 1 (NACK only) and option 2 (ACK/NACK) should be supported; fig 1; section 2.3: use Tx-RX distance in deciding whether to send HARQ feedback; the combination of type of HARQ feedback and enabling/disabling based on distance). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeated feedback for device to device communication in the allocated symbol for feedback and design content of PSCCH and PSFCH in NR sidelink communication as taught by Gulati in view of Huawei with location based HARQ feedback as taught by Sequans for the benefit of identifying relative movement and critical situations for Rx UE as taught by Sequans in Section 2.3.

 Regarding claim 8, Gulati in view of Huawei fail to teach, but Sequans further teaches wherein the HARQ feedback information is determined to be transmitted only when the decoding of the groupcast sidelink data has failed (proposal 1: for sidelink HARQ feedback in groupcast, both option 1 (NACK only) is supported – Rx UE transmits only HARQ-NACK) and the distance information is equal to or less than a predetermined threshold value (section 2.2, 2.3: in groupcast, Rx UE that is in non-critical situation relative to Tx UE – UEs are outside , and includes HARQ-NACK information (proposal 1: for sidelink HARQ feedback in groupcast, both option 1 (NACK only) is supported – Rx UE transmits only HARQ-NACK). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeated feedback for device to device communication in the allocated symbol for feedback and design content of PSCCH and PSFCH in NR sidelink communication as taught by Gulati in view of Huawei with location based HARQ feedback as taught by Sequans for the benefit of identifying relative movement and critical situations for Rx UE as taught by Sequans in Section 2.3.

 Regarding claim 9, Gulati in view of Huawei fail to teach, but Sequans further teaches wherein the HARQ feedback information is determined to be transmitted including HARQ-ACK information depending on whether or not the decoding of the groupcast sidelink data has succeeded, when the distance information is equal to or greater than predetermined threshold value (section 2.1: in groupcast, option 2 Rx UE transmits HARQ ACK/NACK; section 2.2, pre-configuration enables SL HARQ feedback for groupcast; and additional condition include how critical or specific communication between Tx and Rx UE is; proposal 5: current location and future location of Tx UE are indicated for the Rx UE to decide . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeated feedback for device to device communication in the allocated symbol for feedback and design content of PSCCH and PSFCH in NR sidelink communication as taught by Gulati in view of Huawei with location based HARQ feedback as taught by Sequans for the benefit of identifying relative movement and critical situations for Rx UE as taught by Sequans in Section 2.3.

 Regarding claim 10, Gulati in view of Huawei fail to teach, but Sequans further teaches wherein the HARQ feedback information is determined not to be transmitted irrespective of the distance information when the decoding of the groupcast sidelink data has succeeded (proposal 1: for sidelink HARQ feedback in groupcast, both option 1 (NACK only) is supported – Rx UE transmits only HARQ-NACK; section 2.2 and 2.3 determines if the HARQ is enabled or disabled based on distance between Tx and Rx UE; when the sidelink HARQ is according to option 1 of only sending HARQ-NACK, the feedback is not transmitted irrespective of the determination of HARQ based on distance). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repeated feedback for device to device communication in the allocated symbol for feedback and design content of PSCCH and PSFCH in NR sidelink communication as taught by Gulati in view of Huawei with location based 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/26/2022